     Case 4:16-cv-03617-HSG Document 269-2 Filed 10/08/18 Page 1 of 6



 1 ROSEMARIE T. RING (CA SBN 110840)
   rose.ring@mto.com
 2 CAROLYN HOECKER LUEDTKE (CA SBN 207976)
   carolyn.luedtke@mto.com
 3 AARON D. PENNEKAMP (CA SBN 290550)
   aaron.pennekamp@mto.com
 4 MUNGER, TOLLES & OLSON LLP
   560 Mission Street
 5 Twenty-Seventh Floor
   San Francisco, CA 94105-2907
 6 Tel.: (415) 512-4000 / Fax: (415) 644-6929

 7 ZACHARY M. BRIERS (CA SBN 287984)
   zachary.briers@mto.com
 8 WILLIAM LARSEN (CA SBN 314091)
   william.larsen@mto.com
 9 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
10 Fiftieth Floor
   Los Angeles, California 90071-3426
11 Telephone:     (213) 683-9100
   Facsimile:     (213) 683-4042
12
   Attorneys for GIANNI VERSACE, S.P.A. and
13 VERSACE USA, INC.

14

15                          UNITED STATES DISTRICT COURT
16             NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
17 GIANNI VERSACE, S.P.A. and VERSACE         Case No. 4:16-cv-03617-HSG
   USA, Inc.
18                                            [PROPOSED] PERMANENT
               Plaintiffs,                    INJUNCTION
19
         vs.                                  Judge: Hon. Haywood S. Gilliam, Jr.
20
   VERSACE 19.69 ABBIGLIAMENTO
21 SPORTIVO S.R.L., THEOFANIS PAPADAS,
   SUSAN VALERO, VALERO
22 ENTERPRISES, INC., BRILLIANCE NEW
   YORK, LLC, V1969 BH LLC, V1969
23 VERSACE SMO LLC, V1969 VERSACE HG
   LLC, and V1969 USA LLC.
24
               Defendants.
25

26

27

28

                                                                           4:16-cv-03617-HSG
                             [PROPOSED] PERMANENT INJUNCTION
      Case 4:16-cv-03617-HSG Document 269-2 Filed 10/08/18 Page 2 of 6



 1          WHEREAS, for the purpose of this Permanent Injunction, the following definitions shall

 2 apply:

 3                  a)     “Plaintiffs” shall mean Gianni Versace, S.p.A. and Versace USA, Inc.

 4                  b)     “Defendants” shall mean Versace 19.69 Abbigliamento Sportivo S.R.L, and

 5 Theofanis Papadas.

 6                  c)     “Parties” shall mean, collectively, Plaintiffs and Defendants.

 7                  d)     “Versace Marks” shall mean the trademarks “Versace” and “Gianni

 8 Versace,” including without limitation the following federal trademark registrations:

 9
                      MARK                REG. NO.          REG. DATE              CLASS
10
                    VERSACE               2,121,984         Dec. 16, 1997     3, 18, 25
11
                    VERSACE               2,190,233         Sept. 22, 1998    9
12                  VERSACE               2,440,541         Apr. 3, 2001      8, 19, 20, 21, 24
13                  VERSACE               3,976,544         June 14, 2011     9
14                  VERSACE               4,398,385         Sept. 10, 2013    11, 14, 27, 35
15             GIANNI VERSACE             1,123,748         Aug. 7, 1979      25

16
                    e)     “Infringing Marks” shall mean any word or phrase that uses, in whole or in
17
     part, the Versace Marks, including without limitation “Versace,” “Versace 19.69,” “Versace
18
     Sportivo,” “Versace 19.69 Abbigliamento Sportivo,” “Versace 19.69 Abbigliamento Sportivo
19
     S.R.L. Milano Italia,” and/or “Versace 19.69 Abbigliamento Sportivo S.R.L.”,” and shall not
20
     include “19V69 Italia,” “V Italia” or the “Flower.”
21
            WHEREAS, on June 27, 2016, Plaintiffs initiated the above-captioned action against
22
     Defendants, alleging claims for federal trademark infringement, federal false designation of origin,
23
     federal trademark dilution, common law trademark infringement, and violations of California
24
     Business & Professions Code §§ 14330 et seq. and 17200 et seq. [ECF Nos. 1, 123].
25
            WHEREAS, on February 1, 2018, the Parties submitted motions for summary judgment or
26
     partial summary judgment [ECF Nos. 218, 221], on February 15, 2018, the Parties submitted
27
     oppositions to these motions for summary judgment [ECF Nos. 238, 240], on February 22, 2018,
28

                                                      -2-                                   4:16-cv-03617-HSG
                                    [PROPOSED] PERMANENT INJUNCTION
      Case 4:16-cv-03617-HSG Document 269-2 Filed 10/08/18 Page 3 of 6



 1 the Parties submitted replies to these oppositions [ECF Nos. 246, 248], and, on March 29, 2018,

 2 the Court held a hearing on the Parties’ motions for summary judgment.

 3          WHEREAS, on July 24, 2018, the Court issued an Order resolving the Parties’ cross-

 4 motions for summary judgment, and concluding that “a permanent injunction of some sort is

 5 warranted” [ECF No. 261 at 31/32], and, on August 27, 2018, the Court issued an Order requiring

 6 the Parties “to meet and confer regarding” the terms of a “proposed permanent injunction” and

 7 “submit briefing to the Court” on “any dispute[s] regarding specific provisions of the permanent

 8 injunction” [ECF No. 267].

 9          1.      NOW THEREFORE, IT IS HEREBY ORDERED, upon consideration of the

10 Parties’parties briefing submitted pursuant to the Court’s August 27, 2018 Order, and for the

11 reasons given in the Court’s Memorandum Opinion and Order dated July 24, 2018, and good

12 cause appearing, that Defendants and all of their officers, agents, servants, employees, and

13 attorneys, and all those in active concert or participation with any of them, are PERMANENTLY

14 RESTRAINED AND ENJOINED from:

15                  a)      Manufacturing, importing, exporting, advertising, marketing, promoting,

16 displaying, supplying, distributing, delivering, drop-shipping, offering for sale, selling, or

17 transferring any goods or services which bear any Infringing Marks that is likely to cause

18 confusion with the Versace Marks in the United States;
19                  b)      Licensing or otherwise inducing any person to use any Infringing Marks

20 that is likely to cause confusion with the Versace Marks in the United States; and

21                  c)      Committing any other act which represents or which has the effect of

22 representing thatis likely to cause confusion as to whether the goods or services offeredwhich

23 bear any Infringing Marks and/or any other word, phrase, name, trademark, or licensed by

24 Defendantstrade name are licensed by, authorized by, offered by, produced by, sponsored by, or in

25 any other way associated with Plaintiffs.

26          2.      IT IS FURTHER ORDERED that Defendants and all of their officers, agents,

27 servants, employees, and attorneys, and all those in active concert or participation with any of

28 them shall:

                                                       -3-                                4:16-cv-03617-HSG
                                    [PROPOSED] PERMANENT INJUNCTION
      Case 4:16-cv-03617-HSG Document 269-2 Filed 10/08/18 Page 4 of 6



 1                  a)      destroy all remaining inventory of all goods located in the United States

 2 subject to this Permanent Injunction, if any, including without limitation all advertising,

 3 promotional, and marketing materials related to those goods, including without limitation store

 4 signs, catalogues, and any other items that bear, contain, or incorporate any Infringing Marks that

 5 is likely to cause confusion with the Versace Marks; or

 6                  b)      for products that bear the Infringing Marks exclusively on a removable tag,

 7 if any, remove and destroy such removable tag.

 8          3.      IT IS FURTHER ORDERED that Defendants and all of their officers, agents,

 9 servants, employees, and attorneys, and all those in active concert or participation with any of

10 them shall remove from any websites under their control that are displayed to consumers in the

11 United States, including without limitation www.v1969italia.com, any reference to any Infringing

12 Marks.

13          4.      IT IS FURTHER ORDERED that Defendants, within five (5) business days after

14 entry of this Permanent Injunction, shall provide a copy of this Permanent Injunction and the

15 Court’s Memorandum Opinion and Order dated July 24, 2018, by overnight courier or such other

16 means reasonably likely to ensure receipt to all persons with whom Defendants (including all of

17 Defendants’ officers, agents, servants, employees, and attorneys, and all those in active concert or

18 participation with any of them) have entered into agreements to license, manufacture, import,
19 export, advertise, market, promote, display, supply, distribute, deliver, drop-ship, offer for sale, or

20 sell any goods or services in the United States bearing any Infringing Marks, or whom have sold

21 products bearing the Infringing Marks, including without limitation each of the following persons:

22 PJB Brands, Inc.; Susan Valero; Valero Enterprises, Inc.; AHQ LLC; FHQ LLC;

23 Aidisas/European Fashions; B&H Apparel; Best Brands Consumer Products, Inc.; BMG Imports,

24 Inc; Brilliance New York LLC; SASCO Trading Corp.; Decorware, Inc.; Delmare Manufacturing;

25 EMD Group, Inc.; EZ Apparel LLC; Silhouette LLC; Five Star Accessories of New York, Inc.; H

26 Best Ltd./More Time; iApparel LLC; Jezra Operating Group LLC; K&M Associates L.P.;

27 Legware USA, Inc./Central Carolina Hosiery; Minx NY/Vintage Home, Inc.; Neftali, Inc.; Pem-

28 America, Inc.; SaraMax Apparel Group, Inc.; Sun fashions, Inc,; V1969 BH; Versa Group LLC;

                                                       -4-                                4:16-cv-03617-HSG
                                     [PROPOSED] PERMANENT INJUNCTION
      Case 4:16-cv-03617-HSG Document 269-2 Filed 10/08/18 Page 5 of 6



 1 Wiesner Products, Inc.; Yoki Group, Inc.; In Moda S.R.L.; TJX Companies; T.J. Maxx;

 2 Marshalls; Ross Dress for Less; Burlington Coat Factory; Steinmart; Bon-Ton; Shoe Show;

 3 Century 21; Castle Merchandising; Duty Free Americas, Inc.; Bealls; Belks; Boskovs;

 4 Nordstrom/Nordstrom Rack; Haute Look; Bloomingdales/Bloomingdales Outlet; Macy’s

 5 Backstage; Lord & Taylor; Hudson Bay; Off Fifth/Saks; Amazon; Fox’s; Winners; Dr. Jay’s;

 6 AEFES/Army Exchange; Hudson News; Sears; BNY Handbags; Staples; Gilt; Groupon;

 7 Overstock; eBay; Bluefly; Last Call/Neiman Marcus; Von Maur; Zulily; and Gordmans.

 8          3.     IT IS FURTHER ORDERED that Defendants shall file with the Court and serve

 9 upon Plaintiffs within thirty (30) days after the entry of this Permanent Injunction a report in

10 writing and under oath setting forth in detail the manner in which Defendants have complied with

11 this Permanent Injunction.

12          4.     IT IS FURTHER ORDERED that nothing in this Permanent Injunction shall be

13 construed to modify or to supersede the Parties’ rights and obligations under the Conciliation

14 Agreement, or to prohibit Defendants from using the full company name Versace 1969

15 Abbigliamento Sportivo S.R.L. when the law requires the use of the full company name.

16          5.     IT IS FURTHER ORDERED that this Permanent Injunction shall be without

17 prejudice to Plaintiffs’ right to seek any other form of relief from Defendants, including without

18 limitation disgorgement of Defendants’ profits, costs pursuant to Federal Rule of Civil Procedure
19 54(d)(1), 28 U.S.C. § 1920, and 15 U.S.C. § 1117(a), and reasonable attorneys’ fees pursuant to 15

20 U.S.C. § 1117(a).

21          6.     AND IT IS FURTHER ORDERED that this Court shall retain continuing

22 jurisdiction over the Parties and the above-entitled action for purposes of:

23                 a)      Enforcing this Permanent Injunction;

24                 b)      Issuing any judgment with respect to any other relief requested by

25 Plaintiffs, including without limitation disgorgement of Defendants’ profits, costs pursuant to

26 Federal Rule of Civil Procedure 54(d)(1), 28 U.S.C. § 1920, and 15 U.S.C. § 1117(a), and/or

27 reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117(a); and/or

28                 c)      Modifying this Permanent Injunction as appropriate.

                                                      -5-                                4:16-cv-03617-HSG
                                    [PROPOSED] PERMANENT INJUNCTION
     Case 4:16-cv-03617-HSG Document 269-2 Filed 10/08/18 Page 6 of 6



 1

 2       IT IS SO ORDERED.
 3

 4 DATED: ___            , 2018         By:
                                                    Honorable Haywood S. Gilliam, Jr.
 5                                                  United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              -6-                               4:16-cv-03617-HSG
                             [PROPOSED] PERMANENT INJUNCTION
